DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on July 10, 2020, September 13, 2021 and February 1, 2022 have been considered by the Examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 1-20 are:
Regarding claims 1-10, the prior art does not teach or fairly suggest in combination with the other claimed limitations a faceplate assembly comprising: a mounting plate that is configured to float between the adapter and the structure, the mounting plate comprising: a frame; a platform that extends from the frame; a mounting tab that extends from the platform through the adapter opening and the faceplate opening, and wherein the mounting tab is configured to prevent rotation of a base of the remote control device when the remote control device is attached to the mounting plate; and a plurality of spring arms configured to bias the mounting tab forward away from the structure.
Regarding claims 11-20, the prior art does not teach or fairly suggest in combination with the other claimed limitations a remote control device comprising: a mounting plate that is configured to float between the adapter and the structure, the mounting plate comprising: a frame; a platform that extends from the frame; a mounting tab that extends from the platform through the adapter opening and the faceplate opening, and wherein the mounting tab is configured to prevent rotation of a base of the remote control device when the remote control device is attached to the mounting plate; and a plurality of spring arms configured to bias the mounting tab forward away from the structure.
These limitations are found in claims 1-20, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tress et al (US 9,818,559), Seff et al (US 8,835,764), Korcz et al (US 8,013,245), Eshelman (US 7,902,458), Johnson (US 7,763,799), O‘Young et al (US 7,183,487), Almond (US 5,744,750), Tanaka et al (US 4,733,330), Camden et al (US 10,902,718) and Dimberg et al (US 10,410,802) disclose a faceplate assembly.

5.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.


June 16, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848